Case 2:20-cv-01501-AMM Document 1 Filed 09/29/20 Page 1 of 22            FILED
                                                                2020 Sep-29 PM 03:00
                                                                U.S. DISTRICT COURT
                                                                    N.D. OF ALABAMA
Case 2:20-cv-01501-AMM Document 1 Filed 09/29/20 Page 2 of 22
Case 2:20-cv-01501-AMM Document 1 Filed 09/29/20 Page 3 of 22
Case 2:20-cv-01501-AMM Document 1 Filed 09/29/20 Page 4 of 22
Case 2:20-cv-01501-AMM Document 1 Filed 09/29/20 Page 5 of 22
Case 2:20-cv-01501-AMM Document 1 Filed 09/29/20 Page 6 of 22
Case 2:20-cv-01501-AMM Document 1 Filed 09/29/20 Page 7 of 22
Case 2:20-cv-01501-AMM Document 1 Filed 09/29/20 Page 8 of 22
Case 2:20-cv-01501-AMM Document 1 Filed 09/29/20 Page 9 of 22
Case 2:20-cv-01501-AMM Document 1 Filed 09/29/20 Page 10 of 22
Case 2:20-cv-01501-AMM Document 1 Filed 09/29/20 Page 11 of 22
Case 2:20-cv-01501-AMM Document 1 Filed 09/29/20 Page 12 of 22
Case 2:20-cv-01501-AMM Document 1 Filed 09/29/20 Page 13 of 22
Case 2:20-cv-01501-AMM Document 1 Filed 09/29/20 Page 14 of 22
Case 2:20-cv-01501-AMM Document 1 Filed 09/29/20 Page 15 of 22
Case 2:20-cv-01501-AMM Document 1 Filed 09/29/20 Page 16 of 22
Case 2:20-cv-01501-AMM Document 1 Filed 09/29/20 Page 17 of 22
Case 2:20-cv-01501-AMM Document 1 Filed 09/29/20 Page 18 of 22
Case 2:20-cv-01501-AMM Document 1 Filed 09/29/20 Page 19 of 22
Case 2:20-cv-01501-AMM Document 1 Filed 09/29/20 Page 20 of 22
Case 2:20-cv-01501-AMM Document 1 Filed 09/29/20 Page 21 of 22
Case 2:20-cv-01501-AMM Document 1 Filed 09/29/20 Page 22 of 22
